2020 IL App (4th) 180682                           FILED
                                                                                      July 30, 2020
                                         NO. 4-18-0682                                Carla Bender
                                                                                   th
                                                                                  4 District Appellate
                                 IN THE APPELLATE COURT                                 Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT

LUIS TREVINO,                                              )      Appeal from the
           Plaintiff-Appellant,                            )      Circuit Court of
           v.                                              )      Sangamon County
JOHN R. BALDWIN, JASON E. GINDER, and ELDON                )      No. 17MR1003
L. COOPER,                                                 )
           Defendants-Appellees.                           )      Honorable
                                                           )      Brian T. Otwell,
                                                           )      Judge Presiding.

               JUSTICE KNECHT delivered the judgment of the court, with opinion.
               Justices Turner and Harris concurred in the judgment and opinion.

                                           OPINION

¶1             Plaintiff, Luis Trevino, an inmate in the custody of the Illinois Department of

Corrections (Department), filed a two-count complaint against three officers of the Department,

defendants John R. Baldwin, Jason E. Ginder, and Eldon L. Cooper, alleging they violated his

procedural due process rights and failed to follow various Department regulations during his

disciplinary proceedings. Following a hearing, the circuit court of Sangamon County granted

defendants’ motion to dismiss, finding plaintiff’s complaint failed to set forth a cause of action

upon which relief could be granted. Plaintiff appeals, arguing that dismissal was in error. We

affirm.

¶2                                     I. BACKGROUND

¶3             In May 2016, plaintiff was served with an inmate disciplinary report charging him

with violating prison rules by participating in security threat group activity and by conspiring to
assault a correctional officer. According to the report, the prison intelligence unit investigated an

incident where an inmate assaulted a correctional officer and learned the following from speaking

with confidential sources and reviewing confiscated written material: (1) plaintiff was a member

of the Latin Kings security threat group and served on the Latin Kings Crown Council, (2) the

Latin Kings Crown Council consisted of seven members and was responsible for screening and

accepting new applicants for membership based on a majority vote, and (3) a Latin Kings member

gave the inmate who committed the assault against the correctional officer a direct order to do so

as a means of establishing the inmate’s loyalty to the Latin Kings. Based on this information, the

intelligence unit concluded plaintiff participated in security threat group activity and was

responsible for the organized assault on the correctional officer.

¶4             In June 2016, an adjustment committee, which consisted of defendants Ginder and

Cooper, conducted a hearing on the disciplinary charges against plaintiff. The committee found

the violations occurred as reported. As punishment, the committee recommended, in part,

revocation of one year of good conduct credits. The chief administrative officer approved the

adjustment committee’s recommendation.

¶5             In July 2016, plaintiff filed a grievance alleging that, contrary to the findings of the

adjustment committee, the charges against him were unsubstantiated. Plaintiff also alleged

violations of his procedural due process rights.

¶6             In December 2016, a grievance officer issued a report recommending plaintiff’s

grievance be denied. The chief administrative officer concurred with the recommendation. Plaintiff

appealed to the Department’s director, and the matter was referred to its administrative review

board.

¶7             In May 2017, the administrative review board affirmed the denial of plaintiff’s



                                                -2-
grievance, finding it was reasonably satisfied plaintiff committed the charged offenses and there

was no procedural due process violation. Defendant Baldwin, the acting director of the board,

concurred in the decision.

¶8             In October 2017, plaintiff filed a two-count complaint against defendants in the

circuit court. Count I sought a writ of mandamus, and count II sought a common-law writ of

certiorari. Both counts were based on claims alleging defendants committed violations of

plaintiff’s procedural due process rights and failed to follow various Department regulations. With

respect to the alleged procedural due process violations, plaintiff did not indicate his basis for

believing he was entitled to procedural due process protections.

¶9             In April 2018, defendants filed a motion to dismiss plaintiff’s complaint pursuant

to section 2-615 of the Code of Civil Procedure (Civil Code) (735 ILCS 5/2-615 (West 2016)).

Defendants argued dismissal was warranted, as plaintiff’s complaint failed to state a cause of

action upon which relief could be granted. As to the alleged procedural due process violations,

defendants believed plaintiff was entitled to procedural due process protections because his loss

of good conduct credits interfered with a liberty interest but asserted the exhibits attached to

plaintiff’s complaint showed he was accorded the requisite protections. In concluding plaintiff’s

loss of good conduct credits interfered with a liberty interest, defendants did not address the

sentences plaintiff was serving for his criminal conduct.

¶ 10           In May 2018, plaintiff filed a response to defendants’ motion to dismiss. As to the

alleged procedural due process violations, plaintiff adopted defendants’ position suggesting he was

entitled to procedural due process protections because his loss of good conduct credits interfered

with a liberty interest, but he asserted the exhibits attached to his complaint did not show he was

accorded the requisite protections.



                                               -3-
¶ 11           In September 2018, the trial court conducted a hearing on defendants’ motion to

dismiss via telephone. The record does not contain transcripts from the hearing, a bystander’s

report, or an agreed-upon statement of facts.

¶ 12           In October 2018, the trial court entered a docket entry granting defendants’ motion

to dismiss. The court noted plaintiff was serving natural life sentences and, therefore, his loss of

any good conduct credits “arguably” did not interfere with a liberty interest.

¶ 13           This appeal followed.

¶ 14                                      II. ANALYSIS

¶ 15           On appeal, plaintiff argues the trial court’s dismissal was in error, as his complaint

sufficiently set forth causes of action upon which relief could be granted. Defendants disagree.

¶ 16                                   A. Standard of Review

¶ 17           We review a trial court’s judgment granting a section 2-615 motion to dismiss

de novo. Roberts v. Board of Trustees of Community College District No. 508, 2019 IL 123594,

¶ 21, 135 N.E.3d 891. A complaint should not be dismissed under section 2-615 of the Civil Code

“unless it is clearly apparent that no set of facts can be proved that would entitle the plaintiff to

recover.” Id. In making that determination, we “must take as true all well-pled allegations of fact

contained in the complaint and exhibits attached thereto.” Beahringer v. Page, 204 Ill. 2d 363,

365, 789 N.E.2d 1216, 1219 (2003).

¶ 18           B. Alleged Violations of Plaintiff’s Procedural Due Process Rights

¶ 19           Plaintiff asserts his complaint sufficiently set forth causes of action for mandamus

and certiorari relief based on defendants’ alleged violations of his procedural due process rights.

¶ 20           When presented with an alleged procedural due process violation in the context of

prison disciplinary proceedings, the first step in our analysis involves determining whether a



                                                -4-
liberty or property interest has been interfered with by the State, for if there is not, no process is

due. Hill v. Walker, 241 Ill. 2d 479, 485, 948 N.E.2d 601, 604 (2011). In the event a liberty or

property interest has been interfered with by the State, the second step involves an examination of

whether the procedures attendant upon that interference were constitutionally sufficient. See, e.g.,

Fillmore v. Taylor, 2019 IL 122626, ¶¶ 57-66, 137 N.E.3d 779. In this case, our inquiry begins

and ends with the first step.

¶ 21            Plaintiff maintains the State interfered with a liberty interest by revoking his good

conduct credits. Defendants, in response, simply note, “In Illinois, inmates have a statutory right

to receive good-conduct credits, and thus have a liberty interest in those credits that entitles them

to procedural [due process protections].”

¶ 22            Even if plaintiff received sentencing credits and then had those credits revoked as

a result of his disciplinary proceedings, we find that revocation did not interfere with a liberty

interest in this case. According to the Department’s website, plaintiff was convicted in Cook

County case No. 01-CR-1506501 of first degree murder and armed robbery and sentenced to two

terms of life imprisonment. See Ill. Dep’t of Corrections, https://www2.illinois.gov/idoc/Offender/

pages/inmatesearch.aspx (last visited July 28, 2020) [https://perma.cc/C4R3-YC9Z]; People v.

James, 2017 IL App (4th) 160256, ¶ 12, 77 N.E.3d 743 (taking judicial notice of the information

contained on the Department’s website). As our supreme court recently stated, “only sanctions

which result in loss of good conduct time credits for inmates who are eligible for release on

mandatory supervision or which otherwise directly and adversely affect release on mandatory

supervision will impose upon a liberty interest.” (Internal quotation marks omitted.) Fillmore,

2019 IL 122626, ¶ 56. Because plaintiff is ineligible for release, the revocation of any sentencing

credits did not interfere with a liberty interest.



                                                     -5-
¶ 23              Plaintiff has failed to establish the discipline imposed against him interfered with a

liberty or property interest. Accordingly, his complaint fails to set forth causes of action for

mandamus and certiorari relief based on defendants’ alleged violations of his procedural due

process rights.

¶ 24                       C. Alleged Violations of Department Regulations

¶ 25              Plaintiff also asserts his complaint sufficiently set forth causes of action for

mandamus and certiorari relief based on defendants’ violations of various Department regulations.

¶ 26              In Fillmore, the supreme court found Department regulations did not create an

independent right of action allowing “inmates to file suit in state court to compel correctional

officers to comply with the Department’s regulations.” Id. ¶ 47. To find otherwise, the court stated,

would “create disincentives for the State to codify prison management procedures and would lead

to the involvement of state courts in day-to-day management of prisons.” Id. ¶ 49. Stated

differently, the court found “Department regulations create no more rights for inmates than those

that are constitutionally required.” Id.

¶ 27              Because the failure to follow a Department regulation does not by itself create an

independent right of action allowing an inmate to file suit in state court to compel a correctional

officer to comply with the regulation, plaintiff’s complaint fails to set forth causes of action for

mandamus and certiorari relief on that basis, and dismissal was proper.

¶ 28              In so finding, we emphasize, as the supreme court did in Fillmore, this does not

mean prison officials may ignore Department regulations. Id. ¶ 54. To the contrary, prison officials

are required to follow its regulations, and an inmate who believes those regulations have not been

followed may, as plaintiff did in this case, appeal through the proper grievance procedures. Id.

¶ 29                                       III. CONCLUSION



                                                  -6-
¶ 30   We affirm the trial court’s judgment.

¶ 31   Affirmed.




                                      -7-
                                 No. 4-18-0682


Cite as:                 Trevino v. Baldwin, 2020 IL App (4th) 180682


Decision Under Review:   Appeal from the Circuit Court of Sangamon County, No. 17-
                         MR-1003; the Hon. Brian T. Otwell, Judge, presiding.


Attorneys                Luis Trevino, of Sumner, appellant pro se.
for
Appellant:


Attorneys                Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
for                      Solicitor General, and Valerie Quinn, Assistant Attorney
Appellee:                General, of counsel), for appellees.




                                      -8-